NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3551
                                       ___________

                                  JOHN E. REARDON,
                                              Appellant

                                             v.

          MAGISTRATE ZONIES; MAGISTRATE LUONGO LAWRENCE;
                 OFFICER DOUGHERTY; OFFICER SMITH
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1-15-cv-08597)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 10, 2018

             Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                              (Opinion filed: April 11, 2018)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Pro se appellant John E. Reardon appeals the District Court’s orders dismissing his

complaint and denying his motion for reconsideration and leave to amend. We will

affirm the District Court’s judgment.

         In December 2015, Reardon filed a complaint pursuant to 42 U.S.C. § 1983

against Magistrate Judge Daniel B. Zonies; Lawrence Luongo, a prosecutor; and Officers

Daniel J. Dougherty and Russell J. Smith, alleging violations of his right to a jury trial

and his First Amendment right to be free from retaliation, as well as the New Jersey

statutory and common law analogues of those claims. The claims arise from several

motor vehicle stops and corresponding municipal court hearings in Runnemede, New

Jersey in 1988 and 1989, that led to convictions for lack of registration, lack of insurance,

failure to use turn signals, driving with a suspended license, and use of a fictitious license

plate.

         Reardon subsequently filed a motion to amend the complaint, followed by seven

supplemental submissions to “amend” or “correct” various mistakes in both the

complaint and the proposed amended complaint, which the District Court denied without

prejudice. In August 2016, defendants filed a motion to dismiss Reardon’s complaint.

Reardon then filed a second motion to amend/correct the complaint. This motion was

never explicitly ruled upon by the District Court. Rather, the District Court granted

defendants’ motion to dismiss, concluding that Reardon’s § 1983 claims were time-

barred, and declined to exercise supplemental jurisdiction over the remaining state law

claims.
                                              2
       Thereafter, Reardon filed a motion for reconsideration with another proposed

amended complaint. By order entered on November 9, 2017, the District Court denied

Reardon’s motion for reconsideration and leave to amend, concluding that Reardon did

not advance any arguments regarding an intervening change in the law or the availability

of new evidence. Rather, he simply recited the arguments in his opposition to the motion

to dismiss. The District Court further determined that its holding that the claims were

time-barred also supported the conclusion that amendment would be futile. Reardon

appeals.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review of the

District Court’s order dismissing Reardon’s claims on statute of limitations grounds

under Federal Rule of Civil Procedure 12(b)(6). See Lake v. Arnold, 232 F.3d 360, 365

(3d Cir. 2000) (citations omitted). “[W]e accept as true the factual allegations in the

Complaint and draw all reasonable inferences in plaintiff's favor.” Warren Gen. Hosp. v.

Amgen Inc., 643 F.3d 77, 79-80 (3d Cir. 2011). We review the denial of a Rule 59(e)

motion and the underlying Rule 15 motion to amend the complaint for an abuse of

discretion. See Jang v. Boston Scientific Scimed, Inc., 729 F.3d 357, 367 (3d Cir. 2013).

When a timely Rule 59(e) motion has been filed, the Rule 15 and 59 inquiries involve the

same factors, and leave to amend may be denied for “undue delay, bad faith, prejudice to

the opposing party, or futility.” Id. at 367-68.

       There are numerous problems with Reardon’s action. Because Reardon

challenges their conduct in adjudicating and prosecuting the cases, Zonies possesses
                                              3
judicial immunity, see, e.g., Stump v. Sparkman, 435 U.S. 349, 356 (1978), and Luongo

possesses prosecutorial immunity, see Hartman v. Moore, 547 U.S. 250, 261-62 (2006).

Thus, Reardon’s claims against those defendants are barred.

       Reardon’s claim that his right to a jury trial was infringed is barred by the rule of

Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that “a

prisoner cannot use § 1983 to obtain damages where success would necessarily imply the

unlawfulness of a (not previously invalidated) conviction or sentence.” Wilkinson v.

Dotson, 544 U.S. 74, 81 (2005). Reardon argues that all of his still-valid convictions

should be set aside because he was improperly deprived of the right to have the charges

decided by a jury. Thus, this claim falls within Heck. See generally Sullivan v.

Louisiana, 508 U.S. 275, 281–82 (1993); see also Gilles v. Davis, 427 F.3d 197, 210 (3d

Cir. 2005) (Heck applies even if the litigant “has no recourse under the habeas statute”).

Moreover, even if the claim were not Heck-barred, it lacks merit, as it is well established

that defendants do not have the right to a jury when they are charged, as Reardon was

here, with petty offenses. See, e.g., S. Union Co. v. United States, 567 U.S. 343, 350–51

(2012); United States v. Nachtigal, 507 U.S. 1, 4-5 (1993).

       While Reardon’s retaliatory-prosecution claims may not be barred by Heck, see

Smith v. Campbell, 782 F.3d 93, 101–02 (2d Cir. 2015), they are plainly untimely. In

New Jersey, the statute of limitations for a § 1983 claim is two years. See Dique v. N.J.

State Police, 603 F.3d 181, 185 (3d Cir. 2010). As the Supreme Court explained in

Wallace v. Kato, 549 U.S. 384 (2007), “the tort cause of action accrues, and the statute of
                                              4
limitations commences to run, when the wrongful act or omission results in damages.”

Id. at 391 (quotation marks omitted). Reardon’s retaliatory-prosecution claims accrued in

1989, when he alleges that he was ticketed and prosecuted. Reardon has not challenged

that conclusion. 1 Accordingly, the District Court did not err in dismissing Reardon’s

federal claims. 2

       We further discern no abuse of discretion in the District Court’s order denying

Reardon’s request for reconsideration and leave to amend. To prevail on a motion for

reconsideration, a party must demonstrate: “(1) an intervening change in the controlling

law; (2) the availability of new evidence . . .; or (3) the need to correct a clear error of law

or fact or to prevent manifest injustice.” Max’s Seafood Cafe ex rel. Lou–Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). In support of his motion for

reconsideration, Reardon essentially reiterated the arguments that the District Court had

properly rejected; the District Court therefore did not err in denying the motion. See id.




1
  Reardon does argue at some length that his right-to-a-jury claim did not accrue until
2014, when he researched the law and learned of his cause of action. This argument does
not address the Heck problem. In any event, the argument is faulty because “a claim
accrues upon awareness of actual injury, not upon awareness that the injury constitutes a
legal wrong.” New Castle Cty. v. Halliburton NUS Corp., 111 F.3d 1116, 1125 (3d
Cir.1997); see generally Freeman v. State, 788 A.2d 867, 880 (N.J. Super. Ct. App. Div.
2002) (holding in § 1983 case that equitable tolling did not apply because “Plaintiffs were
aware of their injury and the principal actors involved at the time of the [traffic] stop”).”)
2
 Moreover, the District Court did not abuse its discretion in declining to exercise
supplemental jurisdiction over Reardon’s state law claims. See 28 U.S.C. § 1367(c)(3);
Byrd v. Shannon, 715 F.3d 117, 128 (3d Cir. 2013).
                                            5
      Finally, the District Court did not err in denying Reardon’s request for leave to

amend. In light of the legal bars to Reardon’s claims that we have discussed above, we

are satisfied that amendment would be futile. See Grayson v. Mayview State Hosp., 293

F.3d 103, 106, 108 (3d Cir 2002).

      For the foregoing reasons, we will affirm the District Court’s judgment.




                                            6